Title: From Thomas Jefferson to William Carmichael, 8 May 1789
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
Paris May 8. 1789.

Your favor of Jan. 26. to Mar. 27. is duly received and I thank you for the interesting papers it contained. The answer of Don  Ulloa, however, on the subject of the canal through the American isthmus, was not among them tho’ mentioned to be so. If you have omitted it through accident I shall thank you for it at some future occasion, as I wish much to understand that subject thoroughly. Our American information comes down to the 16th. of March. There had not yet been members enough assembled of the new Congress to open the tickets. They expected to do it in a day or two. In the mean time it was said from all the states that their vote had been unanimous for Genl. Washington and a good majority in favor of Mr. Adams, who is certainly therefore Vicepresident. The new government would be supported by very cordial and very general dispositions in it’s favor from the people. I have not yet seen a list of the new Congress. This delay in the meeting of the new government has delayed the determination on my petition for leave of absence. However I expect to receive it every day, and am in readiness to sail the instant I receive it, so that this is probably the last letter I shall write you hence till my return. While there I shall avail government of the useful information I have received from you, and shall not fail to profit of any good occasion which may occur to shew the difference between your real situation and what it ought to be. I consider Paris and Madrid as the two only points at which Europe and America should touch closely, and that a connection at these points should be fostered.
We have had in this city a very considerable riot in which about 100 people have been probably killed. It was the most unprovoked and is therefore justly the most unpitied catastrophe of that kind I ever knew. Nor did the wretches know what they wanted, except to do mischief. It seems to have had no particular connection with the great national questions now in agitation. The want of bread is very seriously dreaded thro the whole kingdom. Between 20. and 30. ship loads of wheat and flour are already arrived from the U.S. and there will be about the same quantity of rice sent from Charleston to this country directly of which about half is arrived. I presume that between wheat and rice 100 ship loads may be counted on in the whole from us. Paris consumes about a ship load a day (say 250 ton) the total supply of the W. Indies for this year rests with us, and there is almost a famine in Canada and Nova Scotia.—The States general were opened the day before yesterday. Viewing it as an Opera it was imposing; as a scene of business the king’s speech was exactly what it should have been and very well delivered, not a word of the Chancellor’s was heard  by any body, so that as yet I have never heard a single guess at what it was about. Mr. Neckar’s was as good as such a number of details would permit it to be. The picture of their resources was consoling and generally plausible. I could have wished him to have dwelt more on those great constitutional reformations which his ‘Rapport au roy’ had prepared us to expect. But they observe that these points were proper for the speech of the Chancellor. We are in hopes therefore they were in that speech, which, like the Revelations of St. John, were no revelations at all. The Noblesse on coming together shew that they are not as much reformed in their principles as we had hoped they would be. In fact there is real danger of their totally refusing to vote by persons. Some found hopes on the lower clergy which constitute four fifths of the deputies of that order. If they do not turn the balance in favour of the tiers etat, there is real danger of a scission. But I shall not consider even that event as rendering things desperate. If the king will do business with the tiers etat which constitutes the nation, it may be well done without priests or nobles.—From the best information I can obtain the king of England’s madness has terminated in an imbecillity, which may very possibly be of long continuance. He is going with his queen to Germany. England chained to rest, the other parts of Europe may recover or retain tranquility.—I have the honour to be with great & sincere esteem Dear Sir Your most obedt. & most humble servt.,

Th: Jefferson


P.S. Messieurs Willinks, Van Staphorsts and Hubard, our bankers at Amsterdam have received orders from the Board of Treasury to [pay] your salary: so that you may draw with confidence on them from time to time till the end of the year [wh]en the funds in their hands will be exhausted, unless replenished.

